Title: From John Adams to James Rush, 21 April 1813
From: Adams, John
To: Rush, James



Dear Sir
Quincy April 21, 1813

I now Send you a Copy of the Law of Massachusetts in 13 Nov. 1775, taken from Edis’s Boston Gazette printed at Watertown, the 13th of November 1775.
In the sixteenth year of the Reign of George the Third, King &c.
An Act for encouraging the fixing out of armed Vessels to defend the Sea Coast of America, and for erecting a Court to try and condemn all Vessels that Shall be found infesting the same.
Whereas the present Administration of Great Britain, being divested of Justice and Humanity, and Strangers to that Magnanimity, and Sacred Regard for Liberty, which inspired their venerable Predecessors, have been endeavouring thro’ a series of Years, to establish a System of Despotism, over the American Colonies, and by their venal and corrupt Measures, have so extended their Influence over the British Parliament, that by a prostituted Majority, it is now become a political Engine of Slavery; and whereas, the Military Tools of these our unnatural Enemies, while restrained by the united Forces of the American Colonies from proceeding in their Sanguinary Career of Devastation and Slaughter, are infesting the Sea Coasts with armed Vessels, and daily endeavouring to distress the Inhabitants, by burning their Towns, and destroying their Dwellings with their substance, plundering Live Stock, and making captures of Provision and other Vessels, being the Property of said Inhabitants: And Whereas their Majesties King William and Queen Mary, by the Royal Charter of this Colony “for themselves, their Heirs and Successors, did grant establish and ordain, that in the Absence of the Governor and Lieutenant Governor of the Colony, a Majority of the Council, shall have Full Power by themselves, or by any Chief Commander, or other Officer or Officers, to be appointed by them, from time to time for the special defence of their said Province or Territory, to assemble in Martial Array and put in warlike posture the Inhabitants, of their said Province or Territory, and to lead and conduct them, and with them to encounter, expulse resist and pursue by force of Arms, as well by Sea as by land, within or without the Limits of their said Province or Territory; and also to kill, slay, destroy and conquer, by all fitting Ways, Enterprises and Means whatsoever, all and every such Person and Persons as should at any time thereafter, attempt or enterprize the Destruction, Invasion Detriment or Annoyance of their said Province or Territory, and to take and surprize by all Ways and means whatsoever, all and every Person and Persons with their Ships, Arms, Ammunition, and other Goods, as should in a hostile manner, invade or attempt the invading, conquering or annoying of their said Province or Territory.” And Whereas it is expressly Resolved by The Grand Congress, of America, “that each Colony, at their own Expence, make such provision by armed Vessels, or otherwise, as their respective Assemblies, Conventions or Committees of Safety shall judge expedient and suitable to their Circumstances and Situations, for the protection of their Harbours and Navigation on the Sea Coasts against all unlawfull Invasion, Attacks and Depredation, from Cutters and Ships of War;” and it is the Duty and Interest of this Colony to exert itself, as well for the purpose of keeping Supplies from the Enemy as for those mentioned in the Paragraphs of the Charter and Resolve now recited:
Therefore, for the more effectually carrying into Execution the purposes  aforesaid;
Be it enacted, by the Council and House of Representatives in General Court assembled, and by the Authority of the same, That all armed and other Vessels, which shall be brought into this Colony, and have been found making unlawful Invasions, Attacks, or depredations on the Sea Coasts, or Navigation of any part of America, or improved in supplying the Fleet and Army, which have been, or shall at any time be, employed against the United Colonies, or employed by the said Enemy, in any respect whatsoever; and also all vessels, whose Masters or Supercargoes shall have had designs of carrying Supplies of any kind to the Ennemy, or that shall be returning from the Enemy after having carried such Supplies, and Shall be convicted thereof, as is herein provided, such Vessel or Vessels, with their Appurtenances and Cargoes, Shall be deemed forfeited, and shall be disposed of, as if by this Act hereafter ordered and directed.
And be it further enacted by the Authortity aforesaid, That the Council of this Colony, or the Major Part of them Shall be fully impowered to commission with Letters of Marque and Reprisal, any Person or Persons, within this Colony, who shall at his or their own Expence fix out and equip, for the defence of America any Vessel, as also any Person who shall by the Owner of such Vessel be recommended therefor; and that all such Persons to be Commissioned as aforesaid, shall have Full Power, with such other Persons, as they shall engage for to their Assistance, to Sail on the Seas, attack, take and bring into any Port in this Colony, all vessels offending or employed by the Enemy as aforesaid; and also to retake and bring in as aforesaid any Vessel or Vessels that may be taken from any Person or Persons by said Enemy.
Provided always and be it further enacted that the Master; or Owner of such Vessel shall, at the time he receives such Commission, enter into bond with one Sufficient Surety at least, for the faithful discharge of his Office, and observing the Law of this Colony relating to armed Vessels; which Bond shall be in the Form following viz. Know all Men by these Presents, That We A.B. and C.D. of  &c are holden and stand firmly bound and obliged unto the Treasurer and Receiver General of the Colony aforesaid, in the full and just Sum   to be paid unto the Said Treasurer and Receiver General, or to his Successor in said Office: to the true payment whereof, We find Ourselves, our Heirs, Executors and Administrators, jointly and Severally, firmly by these Presents: Sealed with our Seals theday ofAnno Domini 17 

  The Condition of the aforewritten Obligation is such, that Whereas the said A.B. hath, on the day hereof received a Commission to command an armed Vessel, called theburthen aboutTons, to make Reprisals of all armed and other Vessels that shall be found supplying the Enemy, or acting counter to a Law of this Colony, entitled An Act for encouraging the fixing out of Armed Vessels to defend the Sea Coasts of America, and for erecting a Court to try and condemn all Vessels,  that shall be found infesting the same.—If therefore the said A.B. shall and do, in and by all Things, well and truly observe and fulfill such Instructions as he shall receive from The Council of this Colony, and shall in all respects conform himself to the directions given in and by The Act aforesaid, then the afore written Obligation to be void, otherwise to remain in full Force.
And be it further enacted, that there shall be erected, and constantly held in the Town of Plymouth in the County of Plymouth, a Court of Justice, by such able and discreet Person as Shall be appointed and commissioned by the major part of The Council for that purpose, whose Business it shall be, to take cognizance of, and try the Justice of any capture or captures of any Vessel or Vessels, that may or shall be taken, by any Person or Persons whomsoever and brought into either of the Counties of Plymouth, Barsntable, Bristol Nantucket or Dukes County; and the Judge so commissioned, to hold Said Court as aforesaid, shall have Power, at all times to issue his Warrant or Warrants, to the Constable or Constables of any Town or Towns, within the Said Counties of Plymouth, Barnstable, Bristol, Dukes County or Nantucket, or either of them, directing the said Constable or Constables to warn a meeting of the Inhabitants  their   Towns respectively, and to draw out of the Box, in such Manner as is provided by the Laws of this Colony for returning Jurors to serve in the Inferiour Court of common Pleas, so many good and lawful Men for Jurors, as Said Judge shall in his said Warrant order and direct, not exceeding the number of Twelve; and the said Constables shall immediately, as soon as may be, give notice  in Writing to such Persons so drawn, of the time and place, which in the said Warrant Shall be set for their Appearance, and shall return Said Warrant with his doings thereon, to said Judge, at or before the time Set therein, for the Appearance of said Jurors.
And be it further enacted that if any Constable within Said Counties Shall neglect or refuse to obey the Warrant of the Judge, for returning Said Jurors as aforesaid, he shall pay such Fine as the said Judge shall Order not exceeding the Sum of Forty Shillings; and if any Juror, so drawn, and having Notice as aforesaid Shall not appear at the time and place directed in such Warrant, or shall refuse without reasonable Excuse, to Serve on such Jury, he shall pay such Fine as the Judge shall order, not exceeding the Sum of Forty Shillings; but before such Fine shall be awarded, the Said Judge Shall Summon Such Juryman to appear before him, to show forth the Reasons of his neglect, and if such Reasons Shall not be satisfactory to the Said Judge, then he the said Judge, Shall issue his Warrants of distress for such Fine, in manner as is directed for recovery of the Fines of Jurors, who shall neglect or refuse to serve in the Inferiour Court of Common Pleas; which Fines so recovered Shall be paid into the Treasury of this Colony.
And be it further enacted by the Authority aforesaid, That there shall be held in like manner, in the Town of Ipswich in the County of Essex, one other Court of Justice, by such able and discreet Person, as the Major Part of The Council Shall appoint and commission thereto, which Judge shall have full Cognizance of, and Power to try the Justice of the Capture of any Vessel or Vessels that shall be taken as aforesaid, and brought into any Port in the Counties of Suffolk, Middlesex or Essex, and shall have the like Power to issue his Warrant or Warrants, for Jurors in Said Counties, as is before provided for the Judge of the County first mentioned; and every Constable and Juror within the said Counties of Suffolk, Middlesex and Essex, who shall neglect to pay due Obedience to said Warrants, Shall be liable to the same Penalties, as are provided by this Act, against those in like manner  Offending, in the Counties of Plymouth, Barnstable, Bristol, Nantucket, and Dukes County.
And be it further enacted by The Authority  aforesaid, That there shall be held in like manner in North Yarmouth, in the County of Cumberland, one other Court of Justice, by such Persons as the Major Part of the Council Shall commissionate, to be judge thereof, which Judge shall have full Cognizance of, and Power to try, the Justice of all Captures of Vessels that shall be taken as aforesaid, and brought into any Port in either of the Counties of York, Cumberland or Lincoln; and Shall have Such Power to issue a Warrant or Warrants, in Said Counties, as is provided in this Act for the other Judges aforementioned in the Counties of their respective Jurisdiction. And the Constables and Jurors, in the said Counties of York, Cumberland and Lincoln, are to pay Strict Obedience to said Warrants, under the Penalties before in this Act provided for like Offences in the other Counties aforementioned.
And be it further enacted by the Authority aforesaid, That when any Person or Persons shall take and bring into any Port in this Colony any Vessel or Vessels that have been offending or employed by the Enemy as aforesaid, Such Person or Persons, so taking and bringing in, such Vessel, shall immediately make out a Bill in Writing, therein giving a full and ample Account of the time and manner of the Caption of such Vessel, and the employment She was in, when So taken, and of the Persons who were aiding and assisting in taking her; and a Schedule of the Cargo on board her, to the best of his Knowledge, at the Time of her Caption; and shall deliver the same to the Judge, who shall have Jurisdiction of the Port, where Such Vessel is brought, with all the Papers that may be found on board Such Vessel, to the Intent that the Jury may have the benefit of Evidence there from arising: And the Judge, to whom Such Bill Shall be delivered, Shall immediately issue his Warrant, or Warrants as aforesaid to any Constable or Constables, within the Counties of his Jurisdiction, commanding them, or either of them, in manner aforesaid, to return twelve good and lawful men to try the Truth of any Facts, alledged in said Bill; and if seven of said Jurors, so returned by said Constable or Constables, Shall appear, and there shall not be enough to compleat the Pannel of twelve, or if there shall be a legal Challenge to any of them, so that there shall be seven and not a Pannel, to try such cause; then, in such case  it Shall be lawful for said Judge to order the Sherrif, or other proper Officers, attending on said Court, to fill up the Jury, with other good and lawful Men present; which Jury shall be sworn to return to a true Verdict, upon the Said Bill, according to Law and Evidence: and if it shall appear to said Judge by said Verdict, that Such Vessel had been employed or offending as aforesaid, he shall condemn said Vessel and Cargo and Appurtenances, and order them to be sold at public Vendue, and Shall order the charges of said Tryal and condemnation to be paid out of the money Such Vessel and Cargo Shall Sell for, unto the Treasury of this Colony, and Shall order the Residue thereof, to be delivered to the Captors, their Agents or Attorneys, for the Use and benefit of Such Captors, and others concerned therein. And if two or more Vessels, the Commanders whereof Shall be properly commissioned, Shall jointly take such Vessel, the Money She and her Cargo and Appurtenances shall Sell for, after payment of Charges as aforesaid, Shall be divided between the Captors in proportion to their Men.
And the said Judge, before whom, any such Tryal and Condemnation as is aforementioned may be, Shall be authorised to make out his precept, under his hand and Seal, to either of the Sherriffs within his Jurisdiction, to sell Such Vessel and Appurtenances and Cargo, and to pay thereout, the Charges of Tryal and Condemnation, into the Treasury of this Colony, and to pay his own Fees, and to deliver the residue to the Captors and Persons concerned as aforesaid.
And be it further enacted, That there shall be paid to the Justice, Jurors and Sherriffs out of the public Treasury, such Fees as are, or shall hereafter be established by Law to each and every the Officers of the said Court.
And be it further enacted by the Authority aforesaid, That when any such Bill shall be delivered to such Judge, he shall cause notification thereof and the Name, if known and description of the Vessel so brought in, with the day Sett for the Tryal thereon; to be advertised in the Several Papers printed at Watertown and Cambridge, fifteen days before the time Sett for the Tryal, that the Owner of Such Vessel, or any Person concerned, may appear and shew cause, if any they have, why such Vessel, with her Cargo and Appurtenances should not be condemned, and sold as aforesaid.
And be it further enacted, that the Process and proceedings upon any Vessel, that Shall be retaken from the Enemy by any person or persons, shall be in the same manner, as is herein provided for other Vessels; and if by Verdict of the Jury it shall appear to the Judge, that such Vessel was taken by the Enemy, and was retaken by such Person or Persons, before condemnation by the Enemy thereon had the said Judge shall order such Vessel, with her Cargo and Appurtenances, to be sold in manner aforesaid, and shall order not more than one Third, nor less than one Quarter, of what she shall Sell for, After paying Charges of Tryal and Sale, to be delivered to the Captors, as is before provided for other Vessels, and the residue to be delivered to the Owner or Owners of such Vessel. And if such Vessel so retaken shall have been condemned by the Enemy, then the money, She and her Cargo and Appurtenances may Sell for, shall be delivered to the Captors, as is above provided for Vessels belonging to said Enemy.
And be it further enacted by the Authority aforesaid, that each Judge of Such Courts, shall appoint an able Clerk, who shall keep a true and fair Record of all the Proceedings of Said Court, and Shall be duely Sworn to act in said Office, with Truth and Fidelity, and his Attestations Shall be received as Evidence in all Courts of Law.
The End, of the Law.
Dear SirApril 30. 1813
When I began this Letter, I intended it for your excellent and now deeply lamented Father. I now Send it to you, with the same request which I intended to make to him, viz to do me the Favour to shew it to Mr Mathew Carey, and if he will print the Law in a Work he is about to publish on the Navy, to leave it with him: but if he declines to insert it, to return it to me by the Post. I am, Sir with Affection / and Esteem, your Friend

John Adams